 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.Respondent has not engaged in conduct interferingwith itsemployees'freedomof choice in selecting their bargaining agent in the election conducted on January 31and February1, 1963.RECOMMENDED ORDERIt is recommended that the complaint in Case No.13-CA-5455 bedismissed inits entirety and that the objections in CaseNo. 13-RC-8923 be overruledand thatthe results of the election be certified.Milk Drivers and Dairy Employees'Local 680, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Ind.andDurling Dairy Distributors.d/b/a Woolley's Dairy.Case No. 02-CC-197. June 17, 1964SUPPLEMENTAL DECISION AND AMENDED ORDEROn November 21, 1963, the Board issued a Decision and Order 1finding that Respondent Union had engaged in consumer picketing atsecondary establishments.Relying onFruit cC Vegetable Packers d3Warehousemen, Local 760, et al. (Tree Fruits Labor Relations Com-mittee, Inc.)132 NLRB 1172, 1177, the Board concluded that Re-spondent had thereby violated Section 8(b) (4) (ii) (B) of the Act..On April 20, 1964, the Supreme Court rejected the Board's holding inthat case.N.L.R.B. v. Fruit & Vegetable Packers & Warehousemen,Local 760, 377 U.S.58.Upon reconsideration of this case in light of the Court's aforemen-tioned decision, we find that Respondent Union did not violate theAct as alleged and we shall dismiss the complaint.[The Board 2 dismissed the complaint.]2145 NLRB 165.2Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, the-Board has delegated its powers in connection with this case to a three-member panel[Members Leedom,Fanning, and Brown].147 NLRB No. 68.Ralston Purina CompanyandInternational Union,United Auto--mobile,Aerospace and Agricultural Implement Workers ofAmerica, AFL-CIO and its Local Union No. 1119,United Auto-mobile,Aerospace and Agricultural Implement Workers ofAmerica,AFL-CIO,Petitioner.Case No. 25-RC-2542. June 17,..1964DECISION AND CERTIFICATION OF RESULTS OFELECTIONPursuant to a stipulation for certification upon consent election ex-ecuted on December 12, 1963, an election was conducted on January 3,.,147 NLRB No. 65.